Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1760 Filed 01/04/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 JAHAN SATATI GREEN,

                    Petitioner,
                                  CIVIL NO. 2:19-CV-12929
 v.                               HONORABLE VICTORIA A. ROBERTS
                                  UNITED STATES DISTRICT COURT JUDGE
 PATRICK WARREN,

                Respondent.
 ________________________________/
    OPINION AND ORDER (1) DENYING THE MOTION FOR RELIEF
      FROM JUDGMENT (ECF No. 22), (2) DECLINING TO ISSUE A
  CERTIFICATE OF APPEALABILITY, AND (3) GRANTING LEAVE TO
                    APPEAL IN FORMA PAUPERIS

       Jahan Satati Green, (“Petitioner”), filed a pro se petition for writ of habeas

 corpus pursuant to 28 U.S.C. § 2254. The petition contained an unexhausted claim

 and was dismissed without prejudice. The Court granted petitioner’s request to

 amend the petition and delete the unexhausted claim. The amended petition was

 denied with prejudice. Green v. Warren, No. 2:19-CV-12929, 2020 WL 5944444

 (E.D. Mich. Oct. 7, 2020).

       Petitioner filed a Rule 60(b) motion for relief from judgment. For the reasons

 that follow, the motion is DENIED.

       A Rule 60(b) motion for relief from judgment which seeks to advance one or

 more substantive claims following the denial of a habeas petition, must be

 classified as a second or successive habeas petition under certain circumstances:
                                           1
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1761 Filed 01/04/21 Page 2 of 10




 Motions seeking leave to present: (1) a claim that was omitted from the habeas

 petition due to mistake or excusable neglect; or (2) newly discovered evidence not

 presented in the petition; or seeking relief from judgment due to an alleged change

 in the substantive law since the prior habeas petition was denied, are a “second or

 successive habeas petition,” and require authorization from the Court of Appeals

 before filing, pursuant to the provisions of § 2244(b). See Gonzalez v. Crosby, 545

 U.S. 524, 531 (2005).

        When a habeas petitioner’s Rule 60(b) motion alleges a “defect in the

 integrity of the federal habeas proceedings,” the motion should not be transferred

 to the circuit court for consideration as a second or successive habeas petition.

 Gonzalez, 545 U.S. at 532. A Rule 60(b) motion is not considered to be raising a

 claim on the merits when the motion “merely asserts that a previous ruling which

 precluded a merits determination was in error-for example, a denial for such

 reasons as failure to exhaust, procedural default, or statute-of-limitations bar.” Id.,

 at 532, n. 4.

        A motion for relief from judgment that attacks the integrity of a previous

 habeas proceeding, but is nevertheless without merit, should simply be denied, as

 would any other motion for relief from judgment that lacks merit. See Harris v.

 U.S., 367 F. 3d 74, 82 (2d Cir. 2004). A Rule 60(b) motion is properly denied

 where the movant attempts to use the motion to relitigate the merits of a claim and

                                            2
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1762 Filed 01/04/21 Page 3 of 10




 the allegations are unsubstantiated. See Miles v. Straub, 90 F. App’x. 456, 458 (6th

 Cir. 2004). A movant under Rule 60(b) likewise fails to demonstrate entitlement to

 relief when he or she simply rephrases the prior allegations that were contained in

 the original complaint. See Johnson v. Unknown Dellatifa, 357 F. 3d 539, 543 (6th

 Cir. 2004). A habeas petitioner may not raise arguments during his or initial

 federal habeas proceeding, lose those arguments, then raise the same arguments

 based on the same evidence in a Rule 60(b) motion for relief from judgment. See

 Brooks v. Bobby, 660 F. 3d 959, 962 (6th Cir. 2011).

       Petitioner’s Rule 60(b) motion claims alleged defects in the habeas

 proceeding; it is not a successive habeas petition within the meaning of § 2244(b).

       Petitioner argues that his case should have been referred to a Magistrate

 Judge for a Report and Recommendation; Petitioner asserts this would allow him

 to file objections to the Report and Recommendation which he was unable to do

 with this Court’s opinion and order.

       28 U.S.C. § 636(b)(1)(B) “permits, but does not require, a district judge to

 designate a magistrate judge to submit proposed findings or recommendations for

 the disposition of a case.” Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009).

 Thus, “reference to a magistrate judge is entirely discretionary ... [and][t]he litigant

 has no right to a magistrate judge.” Id. at 933; See also Cooper v. Vidor, 1990 WL




                                            3
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1763 Filed 01/04/21 Page 4 of 10




 47390, * 1, 900 F.2d 259 (6th Cir. Apr. 16, 1990)(Table). The Court did not err in

 failing to refer the matter to the Magistrate Judge.

       Petitioner argues that this Court failed to address a portion of his first claim.

       A Rule 60(b) motion alleging that a district court failed to adjudicate a

 petitioner’s claim does not constitute a second or successive petition; it challenges

 a defect in the proceedings. See Tyler v. Anderson, 749 F.3d 499, 508 (6th Cir.

 2014).

       Petitioner argues that this Court reframed his first claim as an instructional

 error claim, when the petition raised the question of “whether or not a fact is

 necessary to constitute the crime charged” and cited to In Re Winship and Glenn v.

 Dallman, 686 F. 2d 418 (6th Cir. 1982)(ECF No. 22, PageID.1751).

       Petitioner argued in his first and second claims that his right to a properly

 instructed jury and to present a defense was violated when the judge gave the

 jurors a non-standard instruction on the elements of the crime of accepting the

 earnings of a prostitute without instructing the jurors that lack of consideration is

 an element of the offense. Petitioner alleged that the judge erred in failing to give

 the jurors Michigan Model Criminal Jury Instruction (M. Crim. JI.) 20.35, which

 instructs the jurors that lack of consideration is an element of the offense of

 accepting the earnings of a prostitute.




                                            4
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1764 Filed 01/04/21 Page 5 of 10




       The Court recognizes that “the Due Process Clause protects the accused

 against conviction except upon proof beyond a reasonable doubt of every fact

 necessary to constitute the crime with which he is charged.” In Re Winship, 397

 U.S. 358, 364 (1970). “The failure to instruct a jury on an essential element of a

 crime is error because it deprives the defendant of the right ‘“to have the jury told

 what crimes he is actually being tried for and what the essential elements of these

 crimes are.’” Glenn v. Dallman, 686 F.2d 418, 421 (6th Cir. 1982)(internal

 quotation omitted).

       This Court did not ignore Petitioner’s claims. The Court was aware that the

 prosecutor is required to prove the essential elements of a crime beyond a

 reasonable doubt. The Court was aware that a jury must be instructed on the

 elements of the charged offense. The Michigan Court of Appeals determined that

 lack of consideration is not an element of accepting the earnings of a prostitute

 when the defendant is charged with living or deriving support or maintenance from

 the earnings of the prostitution of a prostitute, with the knowledge that person is a

 prostitute. The Michigan Court of Appeals concluded that the instruction given by

 the trial court accurately reflected Michigan law regarding the elements of

 accepting the earnings of a prostitute, when the defendant is charged with violating

 the second provision of the statute. Federal courts are bound by a state court’s

 interpretation of its own laws; this Court deferred to that determination and

                                           5
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1765 Filed 01/04/21 Page 6 of 10




 rejected petitioner’s claims. Green v. Warren, 2020 WL 5944444, at * 4. The

 Court did not reframe or fail to address Petitioner’s first or second claims.

          Petitioner argues that this Court erred in procedurally defaulting his third

 claim.

          Petitioner’s allegation that this Court erred in procedurally defaulting his

 third claim does not amount to a successive challenge to his conviction; it amounts

 to an attack on the defect in the habeas proceedings. See e.g. Franklin v. Jenkins,

 839 F.3d 465, 474 (6th Cir. 2016).

          The Michigan Court of Appeals ruled that Petitioner’s impeachment claim

 was abandoned because he failed to adequately brief it. People v. Green, 2017 WL

 6502763, at * 7. “[A]n appellant may not merely announce his position and leave it

 to this Court to discover and rationalize the basis for his claims, nor may he give

 only cursory treatment [of an issue] with little or no citation of supporting

 authority.” People v. Matuszak, 263 Mich. App. 42, 59, 687 N.W.2d 342, 353

 (2004)(quoting People v. Watson, 245 Mich.App. 572, 587, 629 N.W.2d 411

 (2001)). Such cursory treatment constitutes abandonment of the issue. Id. Under

 Michigan law, a party who fails to develop any argument or cite any authority in

 support of his or her claim waives appellate review of the issue. People v. Griffin,

 235 Mich. App. 27, 45, 597 N.W.2d 176 (1999).




                                              6
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1766 Filed 01/04/21 Page 7 of 10




       This Court concluded that Petitioner waived appellate review of his third

 claim by offering only cursory support for the issue in his appellate brief;

 Petitioner procedurally defaulted the claim. Petitioner failed to allege any reasons

 to excuse his procedural default, nor did he offer any new reliable evidence that he

 is innocent of these crimes to permit this Court to review the claim on the merits.

 Green v. Warren, 2020 WL 5944444, at * 6.

       The Court reviewed Petitioner’s appellate brief when adjudicating

 Petitioner’s third claim. Petitioner offered no little or no caselaw or argument in

 support of this claim. (ECF No. 10-21, PageID. 1419-20). Petitioner failed to

 show that this Court erred in concluding that Petitioner’s third claim was defaulted

 due to the cursory treatment of this issue in Petitioner’s appellate brief.

       Lastly, Petitioner claims that the State of Michigan failed to provide the Rule

 5 materials with the answer.

       Petitioner filed a motion to hold Respondent in contempt for failing to file

 certain state court materials with the Rule 5 materials; in the alternative, Petitioner

 asked this Court to compel production of these materials. Petitioner alleged that

 Respondent failed to file the Defendant-Appellant’s Brief on Appeal or the

 Prosecutor’s Appeal Brief which were filed in the Michigan Court of Appeals or

 Petitioner’s Application For Leave to Appeal which was filed with the Michigan

 Supreme Court. The motion was denied since the materials were provided to this

                                            7
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1767 Filed 01/04/21 Page 8 of 10




 Court by Respondent, along with several pro se motions for reconsideration or

 miscellaneous relief filed by Petitioner. Green v. Warren, No. 2:19-CV-12929,

 2020 WL 5944444, at *6 (citing ECF No. 10-21, PageID. 1319-28, PageID. 1377-

 1423, 1435-68, ECF No. 10-22, PageID. 1488-1503, 1520-26, 1531-36)).

       Petitioner failed to show any defects in the habeas proceedings; he seeks to

 relitigate issues already adjudicated by this Court. The Rule 60(b) motion is

 denied.

       The Court denies the Rule 60(b) motion for relief from judgment.

       28 U.S.C. § 2253(c)(1)(A) and F.R.A.P. 22(b) state that an appeal from the

 district court’s denial of a writ of habeas corpus may not be taken unless a

 certificate of appealability (COA) is issued either by a circuit court or district court

 judge. If an appeal is taken by an applicant for a writ of habeas corpus, the district

 court judge shall either issue a certificate of appealability or state the reasons why

 a certificate of appealability shall not issue. F.R.A.P. 22(b). To obtain a certificate

 of appealability, a prisoner must make a substantial showing of the denial of a

 constitutional right. 28 U.S.C. § 2253(c)(2).

       When a district court denies a habeas petition on procedural grounds without

 reaching the prisoner’s underlying constitutional claims, a certificate of

 appealability should issue, and an appeal of the district court’s order may be taken,

 if the petitioner shows that jurists of reason would find it debatable whether the

                                            8
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1768 Filed 01/04/21 Page 9 of 10




 petitioner states a valid claim of the denial of a constitutional right, and that jurists

 of reason would find it debatable whether the district court was correct in its

 procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a plain

 procedural bar is present and the district court is correct to invoke it to dispose of

 the case, a reasonable jurist could not conclude either that the district court erred in

 dismissing the petition or that the petition should be allowed to proceed further. In

 such a circumstance, no appeal would be warranted. Id.

       In habeas cases involving a district court’s denial of a 60(b) motion for relief

 from judgment on procedural grounds without reaching the merits of any

 constitutional claims, a petitioner should be granted a certificate of appealability

 only if he or she makes both a substantial showing that he or she had a valid claim

 of the denial of a constitutional right, and a substantial showing that the procedural

 ruling by the district court is wrong. See United States v. Hardin, 481 F. 3d 924,

 926, n. 1 (6th Cir. 2007).

       Petitioner is not entitled to a certificate of appealability from the denial of

 his motion for relief from judgment; he failed to make a substantial showing of the

 denial of a constitutional right or that this Court’s procedural ruling was incorrect.

       Although this Court denies a certificate of appealability, the standard for

 granting an application for leave to proceed in forma pauperis (IFP) is lower than

 the standard for certificates of appealability. See Foster v. Ludwick, 208 F. Supp.

                                             9
Case 2:19-cv-12929-VAR-DRG ECF No. 23, PageID.1769 Filed 01/04/21 Page 10 of 10




 2d 750, 764 (E.D. Mich. 2002). While a certificate of appealability may only be

 granted if petitioner makes a substantial showing of the denial of a constitutional

 right, a court may grant IFP status if it finds that an appeal is being taken in good

 faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed. R.App.24 (a). “Good faith”

 requires a showing that the issues raised are not frivolous; it does not require a

 showing of probable success on the merits. Foster, 208 F. Supp. 2d at 765.

 Although jurists of reason would not debate this Court’s resolution of Petitioner’s

 Rule 60(b) motion, the issues are not frivolous; therefore, an appeal could be taken

 in good faith and Petitioner may proceed in forma pauperis on appeal. Id.

                                        ORDER

       The Court:

       (1) DENIES the Motion for Relief From Judgment. (ECF No. 22);

       (2) DENIES a Certificate of Appealability; and

       (3) GRANTS leave to appeal in forma pauperis.

                                         s/ Victoria A. Roberts
                                         HON. VICTORIA A. ROBERTS
 Dated: 1/4/2021                         UNITED STATES DISTRICT JUDGE




                                           10
